Fourth Court of Appeals
                                   San Antonio, Texas
                                        December 10, 2018

                                       No. 04-18-00631-CR

                                      Bruno Lewis TOVAR,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                 From the 25th Judicial District Court, Guadalupe County, Texas
                                 Trial Court No. 16-2662-CR-B
                                Daniel H. Mills, Judge Presiding


                                          ORDER
        The court reporter’s second request for an extension of time to file the reporter’s record is
GRANTED. The reporter’s record is due on or before January 15, 2019. No further extensions
will be granted.


                                                      _________________________________
                                                      Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of December, 2018.



                                                      ___________________________________
                                                      KEITH E. HOTTLE,
                                                      Clerk of Court